Citation Nr: 0027670	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  What evaluation is warranted for service-connected 
residuals of pulmonary tuberculosis, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to nicotine 
dependence or service-connected residuals of pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in January 1997 and March 1998 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The January 1997 
decision granted the veteran service connection and a 
noncompensable evaluation for residuals of pulmonary 
tuberculosis, effective from June 20, 1995, and denied his 
claim for service connection for COPD.  In the March 1998 
decision, the RO denied the veteran's claim of entitlement to 
service connection for nicotine dependence.  In the course of 
the appeal, the veteran was granted a 10 percent evaluation 
for his tuberculosis residuals, effective from June 30, 1995.


FINDINGS OF FACT

1.  The veteran's nicotine dependence was present in and the 
result of military service.

2.  The veteran's COPD is causally related to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).

2.  COPD is proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in December 
1944, she was diagnosed with chronic pulmonary tuberculosis 
of the right upper lobe of her lung, deemed at the time to 
have been arrested, healed and non-progressive.  After the 
veteran separated from active duty in October 1945, she 
claimed entitlement to compensation for tuberculosis.  Her 
claim was denied in a November 1950 decision of the Boston VA 
Regional Office.  The decision was not timely appealed and 
became final.

On June 30, 1995, the applied to reopen her previously denied 
claim of entitlement to service connection for residuals of 
tuberculosis.  Though the RO initially denied her application 
in a September 1995 decision, she initiated an appeal of this 
determination and subsequently submitted evidence within one 
year following notice of this denial which the RO found to 
have been new and material to her claim.  In a January 1997 
decision, the RO granted her service connection and a 
noncompensable rating for residuals of tuberculosis, 
effective from June 30, 1995.  (As previously stated, the 
veteran was later awarded a 10 percent rating for this 
disability, also made effective June 30, 1995.)  On August 5, 
1997, she applied for service connection for disability due 
to nicotine dependence.

In support of her claims on appeal, the veteran has submitted 
private and VA medical records, dated from 1990 to 1999, as 
well oral testimony which she presented at a July 1999 RO 
hearing.  This evidence shows, in relevant part, the 
following:

VA medical reports, dated in June 1995, show that the veteran 
complained of dyspnea of 3 months duration and reported at 
the time that she was a habitual tobacco user until she quit 
smoking 5 years earlier.  Radiographic films of her lungs 
revealed the presence of pulmonary fibrosis and residuals of 
granulomatous disease but with no acute disease suggested.  
The impression of the pulmonary physician who conducted this 
spirometry test was mild obstructive ventilatory impairment 
and no bronchodilator response.

A private chest X-ray report, dated in September 1995, shows 
that the veteran's heart was of normal size and her lungs 
were hyperinflated.   A few scattered granulomatous 
calcifications were observed, but no pulmonary nodules or 
masses were identified.  The impression was pulmonary 
hyperinflation.  No focal infiltrate or acute processes were 
identified at that time.

The report of a private spirometry examination conducted in 
May 1996, shows that the veteran's spirometry examination 
results indicated that she had an obstructive disorder and a 
mild diffusion defect. 

In a private physician's statement dated in June 1996, it was 
reported that an X-ray of the veteran's chest revealed the 
presence of calcified granuloma in her right mid-lung.  No 
focal consolidation, pulmonary edema or pleural effusion was 
identified.  The examiner found no evidence of significant 
chronic interstitial lung disease.  The impression was old 
granulomatous disease without evidence of acute 
cardiopulmonary disease and no definite evidence of chronic 
interstitial lung disease.  The same examiner also conducted 
a CT scan of the veteran's chest.   This revealed findings 
which were indicative of old granulomatous disease with mild 
scarring, bilaterally, with no characteristic pattern to 
suggest a specific chronic interstitial lung disease. 

The report of an August 1996 VA pulmonary examination shows 
that the veteran had a history of tuberculosis and of 
longstanding tobacco use.  She reported that she smoked one 
pack of cigarettes per day for approximately 50 years until 
she quit in 1989.  Her primary complaint at this examination 
was progressive worsening of dyspnea on exertion.  According 
to her, she was able to walk about 1/4 mile before she stopped 
secondary to shortness of breath.  She would be out of breath 
for about 10 minutes thereafter.  She also reported having 
sharp chest pains associated with dyspnea which did not 
appear to the examiner to have been cardiac in nature.  Her 
employment history was in office work and hairdressing.  

VA Pulmonary Function Testing (PFT) in August 1996 shows that 
the veteran had a FVC which was 70 percent of the predicted 
value, a FEV-1 which was 62 percent of predicted, and a FEV-
1/FVC of 68 percent, indicative of mild obstructive disease 
and mild restrictive disease.  Chest X-rays revealed the 
presence of several granulomas in her right lung.  The 
assessment was COPD.  In his commentary, the examiner stated 
that the veteran most likely had some degree of emphysema 
related to her extensive smoking history.  The physician 
further opined that the veteran's decline in pulmonary 
function was due to age and COPD, that the restrictive 
disease indicated on PFT may have been related to some 
fibrosis which was not impressive on chest X-ray, and that 
therefore the component of tuberculosis in her dyspnea 
symptoms was likely to have been minimal.

A VA treatment report, dated in September 1996, shows that 
the veteran was an ex-smoker and that she was diagnosed with 
COPD.

Private X-rays of the veteran's chest were taken in April 
1997 which show that there was no evidence of acute 
cardiopulmonary disease.

The report of a June 1997 PFT of the veteran's respiratory 
system shows results which a private examiner interpreted as 
suggestive of a combined disorder and a moderate diffusion 
defect.  In a June 1997 statement, the physician reported 
that the veteran was under his care for exertional dyspnea.  
Though she had a history of treatment for active tuberculosis 
in 1944, subsequent X-rays show only calcified granulomas and 
no active tuberculosis.  The examiner opined that the 
veteran's exertional dyspnea was likely related to muscle 
deconditioning and/or airflow limitation.

In a July 1997 private physician's statement, the examiner (a 
diplomate of the American Board of Internal Medicine and 
Pulmonary Medicine), reported that he had examined the 
veteran in June 1997 for complaints of significant shortness 
of breath and exertional dyspnea after walking for a distance 
of one city block.  Additionally, the veteran and her spouse 
reported that she had a history of limited capacity for 
exercise as early as in the 1950's - 1960's.  The physician 
noted that the veteran had a history of tuberculosis in 
service, smoked one pack per day until 1989 and had no 
significant history of asbestos exposure.  She was status 
post hysterectomy, appendectomy, tonsillectomy and partial 
gastrectomy.  She did not have any history of hospitalization 
for respiratory problems since her separation from military 
service.

Objective examination of the veteran revealed a regular heart 
with no myocardial infarction, angina or congestive heart 
failure.  Her lungs were without wheezes, crackles, bronchial 
breath sounds, or pleural rubs.  Chest X-ray revealed no 
acute changes, pleural effusions, cardiomegaly or signs of 
congestive heart failure.  Scattered granulomous 
calcifications were present, with some apical thickening.  
Basing his conclusions on the aforementioned findings and on 
the June 1997 PFT, the physician's impression was that the 
veteran had mild obstructive disease with severe interstitial 
component and a mild restrictive disorder, with a history of 
pulmonary tuberculosis and pulmonary fibrosis.  He further 
commented that though the veteran's obstructive disease was 
mild, she had a significant interstitial process indicated by 
her restrictive component and her severe diffusion defect.  
He further stated that the veteran's history of respiratory 
impairment dated back to the 1950's - 1960's, which he 
believed was directly attributable to her pulmonary 
tuberculosis.

In August 1997, the veteran submitted to VA a written 
statement in support of her claim, in which she reported that 
she began smoking cigarettes approximately in January 1944 
and used tobacco continuously ever since then until she 
finally quit around 1990 - 1991.  According to her statement, 
during the years in which she smoked, she smoked no less than 
a 1/2 pack of cigarettes per day just prior to entering 
military service, and that while she was in service, the 
military strongly encouraged her to smoke and had provided 
her with free cigarettes and break periods to smoke while she 
was performing her duties.  As evidence of this, she 
submitted a photocopy of a War Department Tobacco Ration Card 
bearing her name.  The Tobacco Ration Card was dated to 
expire in October 1945 and it bore many punch marks, 
indicating use by the veteran to obtain her allotted tobacco 
ration.

In a September 1997 statement to VA, a private physician 
reported the following:

"Previously, I presented a letter regarding (the 
veteran's)... respiratory dysfunction.  The 
patient had had a significant history of pulmonary 
(tuberculosis) which developed while in the 
service.  She was treated at the base and since 
that time there is documentation that her 
pulmonary function was never quite the same and 
that she suffered with dyspnea in her early years.  
Her PFTs although showed some degrees of mild 
obstruction consistent with what one would find in 
a smoker.  She had significant and severe 
diffusion defect compatible with an interstitial 
process, pulmonary fibrosis, which I felt was 
related to her pulmonary (tuberculosis).  The 
patient's mild obstructive disease is obviously 
related to her smoking history.  The patient 
started smoking with the encouragement of the 
military in 1944, becoming nicotine addicted while 
in the military service.  The patient was given 
rations for tobacco and provided free time to 
smoke while in the military.  I feel the patient 
became nicotine addicted during her military 
service and this addiction dependence caused 
continued use of tobacco through the years."

In a written statement received by VA in October 1997, a 
private practitioner expressed the following opinion:

"(The veteran) used tobacco actively during years 
spent at military service.  Nicotine dependence 
was acquired during military service and continued 
use of nicotine was a result of apparent 
dependence."

The report of an October 1997 VA medical examination shows 
that the veteran complained of chronic shortness of breath 
and poor breathing.  Lung examination revealed decreased 
breath sounds in both lung fields without crackles or 
wheezes. A PFT was conducted concurrent with the examination.  
Chest X-ray revealed an emphysematous chest, with old 
granuloma in the right upper lobe, no acute parenchymal 
disease, mild pleural thickening and no evidence of fibrosis.  

Based on his examination and the aforementioned test 
findings, the VA examiner's diagnosis was severe COPD with 
emphysema as the primary component.  In his commentary, he 
indicated that the veteran's dyspnea was most likely related 
to her underlying chronic obstructive airway disease, which 
was likely to have been secondary to extensive tobacco 
smoking.  It appeared to the examiner, based on his review of 
the records, that the veteran's nicotine dependence had 
started a few months prior to her recruitment into the 
military service.  Her remote history of tuberculosis did not 
contribute to her overall deterioration of lung function.  
Her chest X-rays did not support a diagnosis of interstitial 
lung disease, though this was not a conclusive opinion.  The 
examiner attributed the veteran's diffusion capacity 
abnormalities to being most likely secondary to emphysematous 
changes and underlying obstructive airway disease rather than 
interstitial pulmonary fibrosis.  The examiner concluded 
that, based on his review of the veteran's claims file, it 
was his opinion that the deterioration demonstrated on her 
PFTs was related to her smoking history and to aging.  He 
detected no evidence on X-ray of a causal contribution 
towards this deterioration from her history of tuberculosis.

In a January 1999 statement, private osteopathic physician (a 
board certified specialist in internal medicine), reported 
that he had been treating the veteran for complaints of 
shortness of breath and hypertension.  She required the use 
of inhaler-administered medication on an ongoing basis to 
treat her illness as her respiratory disability caused her to 
be short of breath and to experience dyspnea on exertion.  
The examiner reported that, historically, the veteran 
contracted tuberculosis during active military service in 
1944, whose residuals were granulomatous disease in her 
lungs, as revealed on chest X-ray, and interstitial fibrosis.  
According to the veteran, she was a light smoker prior to 
entering service and then became a heavy smoker while in 
service, finally quitting smoking approximately 5 years ago.  
The physician reported that he had reviewed prior medical 
materials which had been made available to VA and, in his 
opinion, he found some inconsistencies in these records.  He 
disagreed with the opinions of the VA physician in October 
1997, to the extent to which the VA physician believed that 
the veteran's history of tuberculosis contributed only 
minimally to her development of COPD and to her present level 
of respiratory impairment.  He stated that believed that her 
history of tuberculosis, and not solely her long history of 
cigarette smoking, had also played a significant role in the 
development of her COPD.  In conclusion, the private 
physician's opinion was that the current impaired state of 
the veteran's respiratory system was attributable to her 
tuberculosis history to a greater degree than the VA 
physician believed, and that the level of disability caused 
by the tuberculosis residuals far exceeded the 10 percent 
rating assigned to it.

The report of a private PFT conducted in January 1999 shows 
findings indicative of mild obstruction.

At a July 1999 RO hearing, the veteran testified that she had 
been treated by a private physician, who was of the opinion 
that her COPD was etiologically to her history of 
tuberculosis in service.  With regard to her smoking history, 
she testified that she began smoking in January 1944, but 
that at that time she had engaged in only light, social 
smoking.  She testified that she became nicotine dependent as 
a result of active service because the military vigorously 
encouraged her to smoke cigarettes regularly and often.  
According to the veteran, the military provided her with 
incentives to smoke, such as issuing her special tobacco 
rations available only for servicemen and women, and also by 
affording her duty breaks to smoke.  At the hearing, she 
presented one of her old military tobacco ration cards for 
the hearing officer's inspection.  She also stated that while 
she was hospitalized for tuberculosis in service, she was 
allowed and encouraged to smoke cigarettes during her 
treatment.

The veteran reported that her tobacco consumption increased 
during service, as compared to the relatively light smoking 
she had engaged in prior to entering active duty.  She 
testified that her tobacco habit remained with her for the 
greater part of her life, and that although she tried 
occasionally to stop smoking she did not really terminate her 
habit until she finally quit on her physician's advice in 
1989.  She cited the opinions of her private physicians, who 
believed that she developed nicotine dependence during 
military service.  She expressed her own belief that, but for 
her period of active duty, she would not have become nicotine 
dependent because cigarettes in quantity were not available 
to her outside of military service.


II.  Analysis

To the extent that the veteran contends that her service-
connected residuals of pulmonary tuberculosis are productive 
of a greater level of impairment than that reflected by the 
10 percent evaluation currently assigned, her claim for an 
increased rating for is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), in that it is 
not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Additionally, her claims of 
entitlement to service connection for nicotine dependence and 
COPD are well grounded in view of the opinions presented in 
the record relating her disabilities to service and to a 
service-connected disability.  The Board finds that all 
relevant evidence has been properly developed with regard to 
the service-connection issues, and no further assistance is 
required to comply with VA's duty to assist in that regard.  
Id.  However, further procedural development is required 
before the increased rating claim may be adjudicated on the 
appellate level, and this matter will be addressed in the 
remand portion of this decision.

(a.)  Entitlement to service connection for 
nicotine dependence.

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2 - 93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206 that strikes out the provisions 
of Public Law No. 105-178 concerning the amendment to 38 
U.S.C.A. §§ 1110 and 1131 and inserts a new section that 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  The new section, to be codified at 38 
U.S.C.A. § 1103 (West 1991 & Supp. 2000), does not preclude 
establishment of service connection based upon a finding that 
a disease or injury became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  The changes in Public Law No. 
105-206 permit payment of compensation for tobacco-related 
disabilities that are manifested or aggravated during service 
or are manifested to a compensable degree during any 
applicable presumptive period following service.  The changes 
in Public Law No. 105-206 apply to claims filed after June 9, 
1998, and do not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  In the present case, the 
veteran filed her claim for service connection for nicotine 
dependence on August 5, 1997, and therefore her claim is not 
prohibited as a matter of law and will be addressed on the 
merits.

On October 28, 1997, the VA Under Secretary for Health issued 
guidelines for medical evaluation of claims for tobacco- 
related disability.  It was proposed that inquiries regarding 
pre-service tobacco-use and in-service nicotine dependence be 
resolved through application of the substance dependence 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994), or DSM-IV.  Also, additional guidance has since 
been provided with respect to disabilities that are alleged 
to be the result of smoking in service.  VAOGCPREC 2-93 
(January 13, 1993) and VAOGCPREC 19-97 (May 13, 1997) noted 
that in VAOPGCPREC 67-90 it was stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The effect of VAOGCPREC 2-93 and 19- 97 are that 
since nicotine dependence may be considered a "disease" for 
compensation purposes, then secondary service connection 
could be established under the terms of 38 C.F.R. § 3.310(a) 
(1999) if nicotine dependence, which arose in service, with 
its resulting tobacco use, is the proximate cause of the 
disability or death.  Then the two principal questions that 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:

(1) whether the veteran acquired a dependence on nicotine 
during service; and

(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

However, even if nicotine dependence acquired in service led 
to continued post service smoking, there remains the question 
of whether there is a supervening cause of the claimed 
disability or death which severs the causal connection to the 
service-acquired nicotine dependence.  Such supervening 
causes were said to include sustained remission of the 
service-related nicotine dependence and subsequent resumption 
of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits Administration offices (ROs) and 
Medical Centers (VAMCs), VA's acting Under Secretary for 
Benefits indicated that, in view of the conclusion by the 
Under Secretary for Health for VA that nicotine dependence 
may be considered a disease for VA compensation purposes, 
then the answer in all nicotine dependence cases to the first 
element set forth in the precedent opinion by the General 
Counsel (VAOPGCPREC 19-97) is that nicotine dependence is 
such a disease.  The acting Under Secretary for Benefits 
noted that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth by the General Counsel 
in its precedent opinion and according to 38 C.F.R. § 3.310.

As applied to the facts of this case, the medical evidence of 
record shows nicotine dependence, including nicotine 
dependence which originated during service.  The veteran has 
stated on several occasions, including to the private and VA 
physicians who examined her, that she began smoking in 
January 1944, and her service records show that she entered 
active duty 7 months afterward, in July 1944.  She remained a 
habitual and essentially continuous nicotine user until 
around 1989.  There is no evidence of a supervening cause for 
her current respiratory disability post-service.  Her 
employment history does not indicate chronic respiratory 
disease unrelated to cigarette smoking or tuberculosis, nor 
does it indicate exposure to asbestos or to any chemical 
agents which may cause chronic respiratory illness.  

The VA examiner of October 1997 reviewed the evidence and 
stated that it appeared from these records that the veteran's 
nicotine dependence had started a few months prior to her 
entry into service.  However, both of her private doctors, 
the veteran's primary caregivers for her respiratory 
problems, related her nicotine dependence to service.  The 
Board is of the opinion that greater probative weight must be 
given to the two private treating physicians because of their 
familiarity with the veteran's medical condition and because 
of their similar conclusions.  In their diagnoses and 
opinions, as expressed in September 1997 and October 1997, 
the private examiners assessed the veteran with nicotine 
dependence incurred in service.  Furthermore, the Board finds 
the veteran's testimony to be credible that her nicotine use 
in the 7 months prior to entering service was only casual and 
light, and that she did not become nicotine dependent until 
she was given the opportunity to use tobacco in large amounts 
in active duty.  The VA physician and the veteran's private 
physicians all were given the same history of tobacco use by 
the veteran (i.e., that she began smoking in January 1944, 
seven months prior to entering active duty).  Therefore, in 
view of this, the opinions of her two treating physicians 
that despite this, she had still developed nicotine 
dependence during service outweighs the countering opinion of 
the VA physician.  As the preponderance of the evidence with 
regard to this question supports a finding of service-onset 
of the veteran's diagnosis of nicotine dependence, her claim 
of service connection for nicotine dependence is granted.  





(b.)  Entitlement to service connection for COPD, 
claimed as secondary to nicotine dependence or 
service-connected residuals of pulmonary 
tuberculosis.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of respiratory illness in 
service will permit service connection for chronic 
obstructive pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  

In the present case, there is no showing in the veteran's 
service medical records that she developed COPD during active 
duty such that service connection on a direct basis may be 
granted.  However, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The veteran is service connected for residuals of 
tuberculosis and, as previously discussed, this decision has 
granted the veteran's claim of entitlement to service 
connection for nicotine dependence.  The VA examination of 
August 1996 noted that the veteran had some degree of 
emphysema related to her history of smoking.  In September 
1997, a private examiner presented an opinion that the 
veteran's COPD was related to her smoking history.  The VA 
examiner who conducted the October 1997 medical examination 
also attributed the veteran's deterioration of her pulmonary 
function to her smoking history and to aging.  In January 
1999, a private examiner offered the countering etiological 
opinion that the veteran's history of tuberculosis 
contributed to the development of COPD.  In view of this 
evidence, the Board must conclude that the evidence supports 
the finding that the veteran's COPD is secondary to her 
cigarette smoking habit due to a service-connected 
disability.  Therefore, her claim in this regard is granted. 


ORDER

Service connection for nicotine dependence is granted.

Service connection for COPD is granted.


REMAND

As previously discussed, the veteran has presented a well-
grounded claim for entitlement to an increased evaluation 
for service-connected residuals of pulmonary tuberculosis, 
currently rated as 10 percent disabling.  As her claim in 
this regard is not inherently implausible, VA has a duty to 
assist her in developing the facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

In the current appeal, the veteran's tuberculosis residuals 
were evaluated under the schedular criteria for rating 
respiratory disorders as contained in 38 C.F.R. § 4.97, 
Diagnostic Code 6731-6825, pursuant to revisions made to this 
schedule which took effect on October 7, 1996.  However, the 
file indicates that the veteran filed her claim on June 30, 
1995, over a year prior to the date on which the revised 
rating schedule became effective.  Though the RO addressed 
the evaluation of her tuberculosis residuals in a January 
1997 rating decision under the new regulations, there is no 
indication that the old rating schedule was also considered 
in this decision or in any subsequent rating decisions which 
addressed this issue.  The 10 percent evaluation currently 
assigned for her respiratory disability is not the maximum 
rating allowable by either the old or the new schedule, as 
both make provision for a total schedular evaluation.  In 
situations where the issue is entitlement to an increased 
evaluation for a service-connected disability and relevant 
regulatory changes occur in the course of the veteran's 
claim, consideration must be made of the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating the disability in question, and the version of the 
regulations which is most favorable to her claim, whether it 
be from the old ratings schedule or from the newly 
promulgated one, must be applied.  See Karnas v. Derwinski, 
1 Vet. App 308 (1991).  The issue must therefore be remanded 
to the RO for consideration in the first instance of the 
applicability of the old rating criteria versus the new.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Board notes that this case is based on an 
appeal of a January 1997 RO decision, which had granted the 
veteran service connection for residuals of pulmonary 
tuberculosis, effective from June 30, 1995, the date on which 
she successfully reopened her claim for service connection 
for this specific disability.  Additionally, a subsequent 
decision of the hearing officer in July 1999 granted a 10 
percent rating for the tuberculosis residuals.  The RO is 
thus advised that consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for her service-connected respiratory 
disability for separate periods of time, from June 30, 1995, 
to the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
  
Hence, the case is REMANDED to the RO for the following 
developments:

1.  The veteran should be asked to 
provide a list of all sources, both 
private and VA, of treatment for 
respiratory problems in the time since 
her last VA examination of record in 
October 1997.  Thereafter, the RO should 
request permission for release of the 
records of these treatments (where 
necessary), procure those records not 
already associated with the file, and 
associate them with the evidence, in 
accordance with the provisions of 
38 C.F.R. § 3.159 (1999).

2.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for an increased evaluation in 
excess of 10 percent for service-
connected residuals of pulmonary 
tuberculosis.  The old ratings schedule, 
as contained in 38 C.F.R. § 4.97, from 
prior to October 7, 1996, as well as the 
provisions of the new regulations and 
ratings criteria for assessing 
respiratory disabilities, as contained in 
38 C.F.R. § 4.97 and implemented on 
October 7, 1996, must be considered and 
the version of the regulations which are 
most favorable to the veteran's claim 
must be applied.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  

3.  The RO should also consider whether 
the case warrants the assignment of 
separate "staged" ratings for her 
service-connected respiratory disability 
for separate periods of time, from June 
30, 1995, to the present, based on the 
facts found, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).

4.  If any benefit sought on appeal is 
denied, a supplemental statement of the 
case should be issued which discusses 
both the old and the new criteria as they 
pertain to the facts of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required of the veteran until she receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1999).



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

